Citation Nr: 0201409	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  99-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for depression, claimed 
as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
June 7, 1994 to November 15, 1994.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the appellant's request 
to reopen a claim of entitlement to service connection for a 
low back disability and denied service connection for 
depression secondary to a low back disability.  The veteran 
subsequently perfected this appeal.

In August 2000, the Board determined that new and material 
evidence had been presented to reopen a claim of entitlement 
to service connection for a low back disability and remanded 
the claim for additional development.  The issue of 
entitlement to secondary service connection for depression 
was held in abeyance pending completion of the required 
development.  The case has since returned to the Board.


FINDINGS OF FACT

1. The RO has attempted to obtain all evidence necessary for 
an equitable disposition of the appellant's appeal.

2. The appellant complained of low back pain on numerous 
occasions during ACDUTRA, which was variously diagnosed as 
muscle strain, mechanical low back pain and low back pain 
syndrome, moderate.

3. The appellant currently has a low back disability, 
characterized as lumbosacral sprain/strain.

4. The record does not contain competent medical evidence 
relating the appellant's current low back disability to 
her period of ACDUTRA.

5. Legal entitlement to secondary service connection for 
depression has not been shown.


CONCLUSIONS OF LAW

1. A low back disability was not incurred or aggravated 
during a period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2. There is no basis under the appropriate laws and 
regulations for entitlement to secondary service 
connection for depression.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified of the general 
requirements for a grant of service connection in the August 
2000 Board decision.  Further, the September 2001 
supplemental statement of the case (SSOC) discussed the 
requirements necessary to establish service connection and 
secondary service connection.  The Board concludes that the 
discussions in the Board decision and the SSOC adequately 
informed the appellant of the evidence needed to substantiate 
her claims and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.159(c)).  In connection 
with her claim, the appellant requested the RO obtain her 
medical records from the VA medical center (VAMC) in New 
Orleans, Dr. Billings and Executive Chiropractic Services.  
These records were requested and have been associated with 
the claims folder.  In September 2000, the RO requested that 
the appellant provide the names of the medical providers who 
treated her in conjunction with her May 1998 motor vehicle 
accident (MVA) and also the names of the medical providers 
where she received recent treatment for her low back.  The 
appellant never responded to this request.  Consequently, any 
additional treatment records could not be requested.
 
Further, in keeping with the duty to assist, the appellant 
was scheduled for a VA examination in August 2001.  The 
purpose of this examination was to determine the nature and 
probable etiology of any current low back disability.  The 
appellant failed to report for the examination.  The claims 
folder does not contain a copy of the letter notifying the 
appellant of the examination; however, in the absence of 
clear evidence to the contrary, the law presumes the 
regularity of the administrative process.  See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (applying the presumption of 
regularity to procedures at the RO level).  The claims folder 
does contain a notation that on June 20, 2001, the appellant 
was notified about the necessity of reporting for an 
examination in connection with a Board remand.  The appellant 
has not asserted that she did not receive notice of the 
scheduled VA examination.  Additionally, she did not respond 
to the September 2001 SSOC which informed her of her failure 
to report for the examination.  The appellant has not 

indicated a willingness to report for an examination if one 
were to be 
re-scheduled. 

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and that under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service Connection for a Low Back Disability

The appellant contends that she is entitled to service 
connection for a low back disability.  According to the 
appellant's February 1995 sworn statement, she sustained 
multiple injuries in her legs and back during basic training 
and was subsequently forced to resign from her job because 
the injuries obtained during basic training became worse.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service connection 
may also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110 (West 1991 & Supp. 2001).  

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2001).  

On examination for enlistment in February 1994, the appellant 
did not report any recurrent back pain and on clinical 
evaluation, her spine was determined to be normal.  In August 
1994, the appellant presented on two occasions with 
complaints of back pain for 3 weeks.  She denied any trauma 
and the assessment was low back muscle strain.  

In September 1994, the appellant was seen again for lower 
back pain.  The assessment remained muscle strain and the 
appellant was referred for physical therapy.  The appellant 
was seen in the physical therapy clinic on three occasions in 
September 1994.  Diagnoses included: latissimus dorsi muscle 
strain, rule out supraspinous ligament sprain secondary to 
postural dysfunction and low back pain questionable etiology.  
X-rays (AP & Lateral T4-L5) taken in September 1994 revealed 
no fracture or subluxation and were determined to be normal.  

The appellant received treatment in the physical therapy 
clinic on three occasions in October 1994.  She reported her 
mid to low back pain had been going on for 3 months possibly 
secondary to carrying two ruck sacks.  The appellant 
continued to report no improvement in her symptoms and was 
referred for an orthopedic evaluation.  

On orthopedic evaluation in October 1994, the appellant 
complained of low back pain.  No history of trauma was 
reported.  The assessment was mechanical low back pain.  

In March 1995, the appellant underwent another orthopedic 
evaluation for continued lower back pain.  The assessment was 
low back syndrome.  A bone scan was recommended and since the 
appellant had symptoms for greater than 6 months with no 
relief, a medical evaluation board (MEB) was indicated.  

In May 1995, the appellant was examined in connection with a 
medical board.  At this time, she reported injuring her back 
carrying ruck sacks during basic training.  She noted no 
specific incident or time when the back pain started but 
associated the initiation of back pain after this carrying 
activity.  She was diagnosed with mechanical low back pain 
and received treatment including physical therapy and 
analgesic medication.  Her workup included normal radiographs 
and normal bone scan.  

On physical examination, the appellant was able to touch her 
fingertips to her ankles with some pain.  Straight leg raise 
bilaterally was to 80 degrees with resulting pain in the 
back.  No muscular spasm was noted.  Positive nonorganic 
signs of back pain showed increased pain with axial rotation, 
give way weakness, mild overreaction and pain to light touch.  
Axial load, sitting straight leg raise and sensory nonorganic 
signs were negative.  Diagnoses included "[l]ow back pain 
syndrome, moderate."  The MEB recommended that the appellant 
be referred to a PEB.  

According to the PEB proceedings, the appellant's "low back 
pain with few objective findings and presence of nonorganic 
signs" was incurred in the line of duty and was the 
proximate result of performing duty.  The PEB determined the 
appellant to be physically unfit and recommended a combined 
rating of 10 percent.  

In September 1995, the appellant underwent a VA examination.  
At this time, she reported hurting her back while in basic 
training carrying and lifting heavy objects in July 1994.  On 
physical examination, there was no postural deformity or 
fixed deformity of the lumbar spine.  There was mild 
tenderness on palpation over paraspinous muscles in the 
lumbar region.  Range of motion of the lumbar spine was 
measured as follows:  forward flexion 70 degrees, backward 
extension 25 degrees, right and left lateral flexion 30 
degrees, rotation to the left and right 25 degrees.  The 
diagnosis was "mechanical low back pain."  

Records received from Executive Chiropractic Services 
indicate that the veteran was seen in May 1998.  At this 
time, she reported being involved in a MVA approximately 2 
days prior and that she was having back pain.  She reported 
that during the summer of 1996 she was in two accidents where 
she was hit from behind and received treatment for her lower 
back and that approximately 3 years ago she injured her low 
back lifting something while in the Army.  

The appellant received chiropractic treatment from 
approximately May 1998 to August 1998.  On range of motion 
testing in May and July 1998, dorsolumbar movement was within 
normal limits although pain was noted.  Assessment in July 
1998 included lumbosacral sprain/strain.  X-rays taken of the 
lumbar spine in August 1998 revealed no evidence of any 
recent fracture, dislocation or any other significant bone or 
joint abnormality. 

In September 1998, B. S. Richter, D.C., sent a report letter 
to the appellant's private attorney.  According to this 
report, the results of the appellant's examination and 
radiographic imaging were diagnosed as "[l]umbosacral 
sprain/strain with associated vertebral subluxation complex-
aggravation of."  The report further stated that:

In summary, upon review of [appellant's] 
history, symptomatology, physical exam 
findings and imaging, it is our opinion 
that, in all medical probability, 
[appellant's] injuries were caused by the 
accident of May 26, 1998.  

In reviewing the medical evidence of record, the appellant 
had numerous complaints of low back pain during her period of 
ACDUTRA.  The MEB diagnosed the appellant as having low back 
pain syndrome, moderate.  In September 1995, the VA examiner 
determined she had mechanical low back pain.  Thereafter, the 
appellant apparently injured her back in two car accidents in 
1996 and one in May 1998.

As indicated, service connection requires that the appellant 
have a current disability. The Board notes that the appellant 
was scheduled for a VA examination in August 2001 but failed 
to report.  Therefore, the Board will decide this case based 
on the evidence of record.  See 38 C.F.R. § 3.655 (2001).  
The most current medical evidence of record is from Executive 
Chiropractic Services.  According to the September 1998 
report from Dr. Richter, the appellant suffers from 
lumbosacral sprain/strain.

Service connection also requires that the current disability 
be related to the appellant's period of service.  According 
to the July 1995 PEB proceedings, the appellant's low back 
pain was incurred in the line of duty.  Notwithstanding, even 
assuming that the appellant injured her back during a period 
of ACDUTRA, the medical evidence of record does not suggest a 
relationship between her current low back problems and any 
in-service injury.  On the contrary, the September 1998 
report from Dr. Richter suggests that in all medical 
probability, appellant's injuries were caused by the May 1998 
accident.  

In reviewing the record, the Board finds that the 
preponderance of evidence is against the appellant's claim of 
entitlement to service connection for a low back disability; 
therefore, the rule regarding reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b) (West Supp. 2001); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for a low back disability is not 
established.

Service Connection for Depression Secondary to a Low Back 
Disability

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2001).

In the instant case, the appellant has not contended, and in 
fact, the evidence does not show any treatment for depression 
during ACDUTRA.  Rather, the appellant argues that she should 
be granted secondary service connection for this condition, 
pursuant to 38 C.F.R. § 3.310(a) (2001), as she believes that 
it is secondary to the low back disability allegedly incurred 
during service.  The Board notes, however, that service 
connection has not been established for a low back 
disability.  As such, legal entitlement to service connection 
for depression as secondary to a low back disability is not 
shown.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a low back disability is denied.

Service connection for depression as secondary to a low back 
disability is denied. 


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

